Durham, C.J.
(dissenting) — The majority correctly holds that the Defendant is not statutorily entitled to credit for postconviction home detention. Yet, the majority erroneously concludes that it violates equal protection to grant credit for preconviction home detention but not for postconviction home detention. Because a rational basis exists for granting preconviction credit while denying postconviction credit, I respectfully dissent.
The majority’s reliance on Reanier v. Smith, 83 Wn.2d 342, 517 P.2d 949 (1974); In re Personal Restraint of *214Knapp, 102 Wn.2d 466, 687 P.2d 1145 (1984); and State v. Phelan, 100 Wn.2d 508, 671 P.2d 1212 (1983) is misplaced. Each of those cases dealt with the denial of credit for pre-conviction detention. However, in the present case we are facing the denial of credit for postconviction credit. The burden of home detention relative to the different legal statuses is a sufficiently rational basis for distinguishing between the two groups in the latter context. Before conviction, the Defendant is presumed innocent; therefore, the Legislature may have granted credit for preconviction home detention because of the liberty restriction during this time of presumptive innocence. However, once convicted, the Defendant is considered guilty and is ordinarily expected to remain incarcerated. If he is able to obtain release to home detention, he is receiving an expansion of his liberty and, therefore, reasonably denied the credit he would be entitled to were he to remain incarcerated pending appeal.
A statute is presumptively constitutional and the party challenging it bears the burden of proving its unconstitutionality. State v. Thorne, 129 Wn.2d 736, 769-70, 921 P.2d 514 (1996). Because there is a rational basis for distinguishing between preconviction and postconviction home detention, the Defendant has failed his burden. I would, therefore, affirm the trial court.